DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/18/2022.
Claims 1-23 remain pending in the application with claims 11-12 and 21-23 are withdrawn from consideration in light of the Applicants’ election of claims 1-10 and 13-20 for examination.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 13-20 in the reply filed on 08/18/2022 is acknowledged.  The traversal is on the ground(s) that Draheim does not disclose or suggest the common special technical feature regarding the spacer structure being positioned at a peripheral area of the first and second glass panes.  It is noted that claim 11 was amended to include the limitation “positioned at a peripheral area of the first and second glass panels” that changed the common special technical feature between groups I and II from that previously claimed.  This is not found persuasive because Kushihashi (JP58197781 with provided machine English translation), which is recited for the first time in this Office Action in light of the Applicants’ amendment to claim 11, discloses in figs. 2-3 the spacer 8 positioned at a peripheral area of the first and second glass panels 6 and a plurality of PV modules 5 mounted according to the claimed common special technical feature between groups I and II.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 recite the limitation "the first PV modules" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Plummer et al. (US 2018/0337630).
Addressing claims 1 and 13, Plummer discloses glazing assembly (title) comprising:
	at least a first, inner 404 glass pane [0092], a second, outer 402 glass pane [0092] and at least one spacer structure 406 for providing a predetermined separation between the first and second glass panes (fig. 4), the spacer structure being positioned at a peripheral area of the first and second glass panes (figs. 2 and 4);
	one or more photovoltatic (PV) modules 420 mounted on and/or in at least part of the spacer structure (paragraph [0022] discloses the photovoltaic cell structure is attached directly to the inward surface of the spacer unit), the one or more PV modules being positioned in an inter-pane cavity defined by the first and second glass panes and the spacer structure (fig. 4);
	wherein at least part of the spacer structure comprises one or more mounting members adapted to orient a light receiving surface of PV cells of the one or more PV modules in a tilted position with respect to the pane of the second, outer glass pane 402 (fig. 4 shows the PV cells 420 is mounted directly to the inward surface of the spacer at a tilted position with respect to the glass pane 402; therefore, the inward surface of the spacer that directly contacts the PV cells 420 along with the associated mounting structure constitute the claimed mounting members adapted to orient the light receiving surface of the PV cells in a tilted position); and
	the spacer structure comprises one or more elongated members 406 (figs. 2 and 4), each of said one or more members having a cross-sectional profile, the cross-sectional profile defining a hollow body part and a mounting part (fig. 4 shows the hollow part and the inward surface that comes into direct contact with the PV cell 420 along with the associated mounting structure described in paragraph [0022] as the claimed mounting part), the mounting part comprises one or more fastening members (clips, brackets, screws, tabs, bolts in paragraph [0022]) for removably mounting the one or more PV cell modules on at least part of the spacer structure (paragraph [0022] discloses the attaching structures such as clips, brackets, screws, tabs and bolts that imply the PV cell modules are removable attached to the mounting part since the clips can be removed, the brackets can be detached from the PV modules by removing the screws, tabs or bolts), wherein
	the one or more fastening members comprise a sliding mechanism (the screwing action of the screws and the inserting action of the bolts and tabs constitute sliding mechanism), a clamping mechanism (the clips constitute the claimed clamping mechanism) or a sliding and clamping mechanism.

Addressing claims 2 and 14, paragraph [0067] discloses the tilt angle is between 10 and 80 degrees.

Addressing claims 3 and 15, fig. 4 discloses the mounting part is configured to orient the one or more PV modules in a fixed tilted position.

Addressing claim 6, fig. 4 shows the spacer structure comprises a first bonding surface bonded against the first inner glass pane 404 and a second bonding surface bonded against the second outer glass pane 402, the spacer structure forming or being part of a seal along the peripheral part of the first and second glass panes (fig. 2), the seal sealing the inter-pane cavity between the first and second glass panes (figs. 2 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (US 2018/0337630).
Addressing claims 4 and 16, figs. 4 and 8 disclose the spacer structure further comprises a first elongated member (the elongated member on the left side of the glazing assembly) for fixing a first of PV modules 420 in a first tilted position (fig. 4), a second elongated member (the elongated member on the top side of the glazing assembly) and a corner connection (corner key, fig. 8 and [0075]) for mechanically connecting a first end of the first elongated member to a first end of the second elongated member (fig. 8).

The embodiments in figs. 4 and 8 do not explicitly disclose the second elongated member for fixating a second of said one or more PV modules in a second tilted position.  However, fig. 2 shows the photovoltaic modules 120 are situated along the inward surfaces of the four elongated members that form the spacer structure.

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the glazing assembly in figs. 4 and 8 of with tilting the PV modules situated along the second elongated member to be tilted with the light receiving surfaces facing the exterior side of the glazing assembly similarly to the way in which the PV modules situated along the first elongated member are tilted with the light receiving surfaces facing the exterior side of the glazing assembly [0066-0067] in order to further expose the light receiving surfaces of the PV modules along the second elongated member to incoming sunlight.

Addressing claims 5 and 17, paragraph [0077] discloses the corner connection 844 comprises at least one electrical wiring structure that is arranged to electrically connect the first of said one or more PV modules mounted on the first elongated member to a controller module (the corner key 844 provides electrical communication, which implies the existence of at least one electrical wiring structure, between the photovoltaic cell structure and a power demand component, which is the structural equivalence to the claimed controller module).  The latter part of claim 5 is recited after the phrase “and/or” (emphasis added), which means the latter limitation “wherein the at least one electrical wiring structure … outside the inter-pane cavity” is optional and does not require the prior art to teach said limitation to meet the limitation of claim 5.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (US 2018/0337630) in view of Vasiliev et al. (US 2016/0204297).
Addressing claim 7, Plummer discloses the second outer glass pane 402 includes a central window area (the central area not facing the light receiving surface of the PV module 420) which is transparent to visible light (paragraphs [0013-0014] disclose the PV cells are responsive to visible light, which implies that the entirety, including the central window area, of the outer glass pane 402 is transparent to visible light) and the peripheral area (the area immediately above the light receiving surface of the PV modules 420) defining a solar cell light entrance area for exposing the PV cells to solar light from the visible part of the spectrum.

Plummer is silent regarding the central window area reflects at least part of the near infrared part of the solar spectrum.

Vasiliev discloses an assembly comprising spectrally selective panel 104 that is transparent to visible light but is reflective to infrared light, which includes the claimed near infrared part of the solar spectrum, and directs the reflected IR light towards the periphery area of the assembly to the PV modules 106 [0090].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the glazing assembly of Plummer with the spectrally selective coating and the addition of PV cells that are responsive of IR light disclosed by Vasiliev in order to direct IR light towards the PV modules to generate additional power from the combination of visible and IR parts of the light spectrum.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (US 2018/0337630) in view of Funakoshi (US 2011/0155203).
Addressing claims 8 and 18, Plummer discloses the PV cell module 920 includes a plurality of photovoltaic cells 950 connected in series [0078].

Plummer is silent regarding the claimed elongated electrical wiring board.

Funakoshi discloses an elongated electrical wiring board (fig. 3) comprising a first outer edge and an opposite second outer edge, the electrical wiring board including an electrical wiring structure (114 and 113) arranged to electrically connect the PV cells in series [0057].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the assembly of Plummer with the known wiring board disclosed by Funakoshi in order to obtain the predictable result of connecting a plurality of PV cells in series (Rationale B, KSR decision, MPEP 2143) with reduced series resistance (Funakoshi, [0057]).  Alternatively, one with ordinary skill in the art would have found it obvious to modify assembly of Plummer with the photovoltaic string having the back contact solar cells and the associated wiring board disclosed by Funakoshi in order to obtain the predictable result of generating electrical power from sunlight (Rationale B, KSR decision, MPEP 2143) with enhanced power generation efficiency (Funakoshi, [0027]).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (US 2018/0337630) in view of Liu et al. (US 2014/0062209).
Addressing claims 10 and 20, Plummer discloses PV modules that are the structural equivalence to the claimed PV arrays are situated along the inward surface of the spacer structure (fig. 2) that corresponds to the claimed first part of the spacer structure.  Fig. 9 shows each PV module or the claimed PV array comprises a plurality of discrete photovoltaic cells 950 electrically connected in series that corresponds to the claimed PV modules.  Therefore, Plummer discloses four PV arrays for each of the four sides of the spacer structure that include the claimed first and second PV arrays arranged on the first part of the spacer structure along a first and second, respectively, edge of a window pane (the edge of the glazing assembly).

Plummer is silent regarding two MPPT devices, each associated with each of the first and second PV arrays.

Liu discloses two PV arrays 18 and 20, each associate with its own MPPT device 14 [0017] situated in a common combiner box (fig. 2) for optimizing the power output by each PV array.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the glazing assembly of Plummer with the combiner box having the MPPT devices for each of the PV array as disclosed by Liu in order to optimize the power output of the PV arrays in the glazing assembly.  Additionally, one would have found it obvious to mount the combiner box containing the MPPT devices on the spacer structure, which includes the claimed first part of the spacer structure, to minimize the distance between the PV arrays and the associated MPPT devices contained within the combiner box.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/07/2022